Appeal from a judgment of the Supreme Court (Hughes, J.), entered March 1, 1993 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty after a disciplinary hearing of violating rules prohibiting possession of a weapon and unauthorized medication and was given a penalty which included 30 days’ confinement in the special housing unit. Petitioner contends that this penalty, when combined with his two-day prehearing confinement, exceeded the maximum 30-day confinement limit on penalties imposed after a disciplinary hearing. Petitioner also argues that the record is inadequate.
Any gaps in the transcript of the disciplinary hearing do not preclude significant review in this case (see, Matter of Machado v Leonardo, 180 AD2d 936). Further, petitioner has not demonstrated prejudice arising from any other irregularities in the record (see, Matter of Fahey v Public Health Council, Dept. of Health, 89 AD2d 702, 704). As to the merits, nothing in the regulations of the Department of Correctional Services requires that petitioner’s prehearing segregation be credited toward the segregation imposed as a penalty after a disciplinary hearing.
Weiss, P. J., Mikoll, Mercure and Mahoney, JJ., concur. Ordered that the judgment is affirmed, without costs.